Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 07/29/2022 has been received and considered. Claims 1-20 are presented for examination.

Allowable Subject Matter
2. 	Claim 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
	While Kayode et al. (US 20170285221 A1) teaches a computer-implemented method/medium/system including preparing, using observed dynamic reservoir data and well data associated with a well, a numerical model of the well that models production of the well, updating the numerical model, including adjusting properties used for the numerical model until results of performing a quality assurance/quality control (QA/QC) check on the numerical model indicate that the numerical model is within acceptable limits; extracting, during operation of an exploration oilfield containing the well, pressure derivatives from a transient test of the well to create a functional numerical model from the numerical model, running simulations on the functional numerical model and adjusting reservoir features and properties until acceptable results are achieved including providing, for presentation to a user in a user interface, a simulation output based on the simulations,
Noor M. et al. (US 20170234121 A1) teaches receiving, from a user through a user interface, for each simulation of the simulations, at least one single parameter of the reservoir features and properties, wherein the at least one single parameter is one or more of a vertical permeability, a skin factor, and a distance to a fault, adjusting, for each simulation of the simulations, the at least one  single parameter of the reservoir features and properties, wherein the at least one single parameter includes one or both of skin factor and a distance to a fault, determining that running the simulations on the functional numerical model by adjusting one or both of the skin factor and the distance to a fault is not achieving the acceptable results, adjusting, in response to determining that running the simulations on the functional numerical model is not achieving the acceptable results, one or both of the skin factor and the distance to a fault, determining a pressure match between pressures modeled in the functional numerical model and transient pressures of the well, and comparing the pressure match against acceptable results, and determining a log-log plot derivative match between a pressure derivative of the functional numerical model and a pressure derivative of the transient pressures of the well, and comparing the log-log plot derivative match against acceptable results, wherein the simulation output characterizes a reservoir and flow capacities during exploration in the exploration oilfield, and adjusting, based on estimates of flow capacities and oil production for the reservoir, drilling parameters for drilling the reservoirs and schedules for the drilling, 
Nooruddin et al. (US 10094202 B2) teaches determining that running the simulations on the functional numerical model by adjusting one or both of the skin factor and the distance to a fault is not achieving the acceptable results, adjusting, in response to determining that running the simulations on the functional numerical model is not achieving the acceptable results, an absolute permeability, estimating flow capacities and oil production for the reservoir based on the simulation output, including determining a total flow capacity for the reservoir as a mathematical function of sum of products of a pay thickness of each layer of the reservoir and a permeability at each layer, and 
Kamal et al. (“Numerical Well Testing—A Method To Use Transient Testing Results in Reservoir Simulation”) teaches determining that running the simulations on the functional numerical model by adjusting one or both of the skin factor and the distance to a fault is not achieving the acceptable results, adjusting, in response to determining that running the simulations on the functional numerical model is not achieving the acceptable results, a horizontal permeability, 
none of the prior art of record discloses a method for characterizing low-permeability reservoirs using numerical models of well test data, including:
 	(Claim 1) “determining that running the simulations on the functional numerical model by adjusting one or both of the skin factor and the distance to a fault is not achieving the acceptable results; 
adjusting, in response to determining that running the simulations on the functional numerical model is not achieving the acceptable results, a vertical permeability instead of one or both of the skin factor and the distance to a fault;”,
(Claim 8) “determining that running the simulations on the functional numerical model by adjusting one or both of the skin factor and the distance to a fault is not achieving the acceptable results; 
adjusting, in response to determining that running the simulations on the functional numerical model is not achieving the acceptable results, a vertical permeability instead of one or both of the skin factor and the distance to a fault;”,
 (Claim 15) “determining that running the simulations on the functional numerical model by adjusting one or both of the skin factor and the distance to a fault is not achieving the acceptable results; 
adjusting, in response to determining that running the simulations on the functional numerical model is not achieving the acceptable results, a vertical permeability instead of one or both of the skin factor and the distance to a fault;”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Proett et al. (US 20050116709 A1) discloses a total flow capacity for the reservoir as a mathematical function of sum of products of a pay thickness of each layer of the reservoir and a permeability at each layer.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146